                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:18-cv-103-FDW

STANLEY CORBETT, JR.,                     )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )
                                          )                                 ORDER
FRANK PERRY, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)


       THIS MATTER is before the Court on a periodic status review of pro se Plaintiff’s action

filed pursuant to 42 U.S.C. § 1983. The Complaint passed initial review on claims against several

Defendants including Randy Vanscoten and Susan Patch. (Doc. No. 9). The North Carolina

Department of Public Safety has indicated that these Defendants were contract employees, and not

employees of NCPDS, and that their addresses are unavailable. (Doc. No. 14).

       The Clerk of Court will be directed to mail summons forms to Plaintiff for Plaintiff to fill

out and return for service of process on Defendants Vanscoten and Patch. Once the Court receives

the summons forms, the Clerk shall then direct the U.S. Marshal to effectuate service on

Defendants. If Plaintiff fails to comply with this Order, this action will be dismissed as to

Defendants Vanscoten and Patch without prejudice and without further notice to Plaintiff.

       IT IS, THEREFORE, ORDERED that:

       (1)    Plaintiff shall have fourteen (14) days from service of this Order in which to

              return filled-out summons forms to the Clerk for service of process on Defendants

              Vanscoten and Patch.


                                                1
(2)   If Plaintiff fails to comply with this Order, this action will be dismissed as to these

      Defendants without prejudice and without further notice to Plaintiff.

(3)   The Clerk of Court is directed to mail summons forms to Plaintiff for Plaintiff to

      fill out and return for service of process on Defendants Vanscoten and Patch. Once

      the Court receives the summons forms, the Clerk shall then direct the U.S. Marshal

      to effectuate service on Defendants. The Clerk is respectfully instructed to note on

      the docket when the forms have been mailed to Plaintiff.



                                       Signed: December 21, 2018




                                        2
